     Case 2:19-cv-01631-MCE-DMC Document 20 Filed 07/14/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GARY ALAN EBERLY,                                  No. 2:19-CV-1631-MCE-DMC-P
12                       Petitioner,
13           v.                                          ORDER
14    ROBERT NEUSCHMID,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the court is petitioner’s motion for

19   an extension of time (ECF No. 19) to file objections to the court’s June 19, 2020 findings and

20   recommendations. Good cause appearing therefor, the request is granted. The parties may file

21   objections within 30 days of the date of this order.

22                  IT IS SO ORDERED.

23

24   Dated: July 13, 2020
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
